                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

TIMOTHY STEPHENS                                                           PLAINTIFF
#176094

v.

                              Case No. 4:19-cv-174 BSM

DOES, et al.                                                            DEFENDANTS


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 41] has been received. After careful review of the record, the

RD is adopted, and defendants’ motion for summary judgment is denied.

      IT IS SO ORDERED this 10th day of September, 2019.




                                                 UNITED STATES DISTRICT JUDGE
